DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.         Claims 1, 2, 4-8, 10-12, 14-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Van Hoecke et al US PGPUB 2019/0019516 A1 (“Van Hoecke”)
     Per Claim 1, Van Hoecke discloses a method comprising: 
            receiving, via a vehicle computing device of a vehicle, an utterance of one of more terms provided by a user and received by the vehicle computing device while the vehicle computing device is connected to a network, wherein the utterance comprises a user request to change a state of an additional device that is controlled by a control system of the vehicle (fig. 1; para. [0017]]; The computing platform 104 may be provided with various features allowing the vehicle occupants to interface with the computing platform 104…, [0018]; The voice interface 134 may support speech recognition from audio received via the microphone…, para. [0020]; The standard grammar 135 includes data to allow the voice interface 134 to match spoken input to words and phrases that are defined by rules in the standard grammar 135… the standard grammar 135 may include commands to control other functionality of the vehicle 102, such as “open windows,” “headlights on,” or “tune to radio preset three.”…, para. [0021]; para. [0028]); 
           providing, via the vehicle computing device, data representing the utterance to a server using the network (para. [0020]; para. [0028]); 
           based on determining, by the server, that the vehicle computing device can change the state of the additional device responsive to the utterance without requesting data from the server: providing, by the server, an update to a grammar stored locally on the vehicle computing device, wherein the update is generated based on the data representing the utterance, wherein providing the update causes the grammar stored locally on the vehicle computing device to associate the one or more terms of the utterance with one or more rules stored locally on the vehicle computing device, the one or more rules being associated with changing the state of the additional device (fig. 1; The standard grammar 135 includes data to allow the voice interface 134 to match spoken input to words and phrases that are defined by rules in the standard grammar 135. The standard grammar 135 can be designed to recognize a predefined set of words or phrases. A more complex standard grammar 135 can be designed to recognize and organize semantic content from a variety of user utterances…, para. [0021]; if the grammar analyzer 176 identified commands in multiple custom grammars 174 that have the same name (and that perform the same or at least a subset of the same features), then the grammar analyzer 176 may identify this set of commands as being a candidate for inclusion in a revised standard grammar 135′, para. [0055]-[0057]), and 
         subsequent to the vehicle computing device receiving the update to the grammar stored locally on the vehicle computing device: receiving, via the vehicle computing device, a second utterance provided by the user, wherein the second utterance corresponds to a second user request to change the state of the additional device that is controlled by the control system of the vehicle (para. [0032]; para. [0063]; the telematics server 162 sends an update to the vehicle 102 including the updated standard grammar 135′. In an example, the telematics server 162 serves the standard grammar 135′ as a software update to the vehicles 102 to allow the vehicles 102 to automatically utilize the additional commands..., para. [0071]); 
            determining, using the update to the grammar stored locally on the vehicle computing device, that the vehicle computing device can change the state of the additional device without requesting data from the server (the standard grammar 135 may include commands to control other functionality of the vehicle 102, such as “open windows,” “headlights on,” or “tune to radio preset three.”…, para. [0021]; the telematics server 162 sends an update to the vehicle 102 including the updated standard grammar 135′. In an example, the telematics server 162 serves the standard grammar 135′ as a software update to the vehicles 102 to allow the vehicles 102 to automatically utilize the additional commands..., para. [0071]); and 
            initiating, via the vehicle computing device, the changing of the state of the additional device (the standard grammar 135 may include commands to control other functionality of the vehicle 102, such as “open windows,” “headlights on,” or “tune to radio preset three.”…, para. [0021]; para. [0057]; para. [0071]). 
           Per Claim 2, Van Hoecke discloses the method of claim 1, wherein providing, by the server, the update to the grammar stored locally on the vehicle computing device includes providing the one or more terms to the first user device (para. [0021]; para. [0056]-[0057]).
           Per Claim 4, Van Hoecke discloses the method of claim 1, further comprising: generating, by the server, a data object that, when executed, causes the vehicle computing device to initiate changing the state of the additional device responsive to the utterance (para. [0021]; the additional commands that are not included in the standard grammar 135 may accordingly be added by the grammar analyzer 176 to the standard grammar 135 to create the standard grammar 135′. The telematics server 162 then serve the standard grammar 135′ as a software update to the vehicles 102 to allow the vehicles 102 to automatically utilize the additional commands, para. [0057]; additional commands as data object).
           Per Claim 5, Van Hoecke discloses the method of claim 4, wherein providing, by the server, the update to the grammar stored locally on the vehicle computing device further comprises providing the generated data object to the vehicle computing device (fig. 1; para. [0057]).
          Per Claim 6, Van Hoecke discloses the method of claim 1, wherein the update to the grammar enables the vehicle computing device to execute a data object that initiates changing the state of the additional device in response to subsequently receiving the second utterance, and without requesting information from the server (para. [0021]; para. [0032]; para. [0063]; para. [0070]-[0071]).
          Per Claim 7, Van Hoecke discloses the method of claim 1, wherein determining, by the server, that the vehicle computing device can change the state of the additional device responsive to the utterance without requesting data from the server comprises: determining that the vehicle computing device can generate an action comprising a data object that, when executed, causes the vehicle computing device to initiate changing the state of the additional device responsive to receiving a subsequent instance of the utterance (para. [0021]; para. [0032]; para. [0063]; para. [0070]-[0071]).
             Per Claim 8, Van Hoecke discloses the method of claim 1, wherein determining, by the server, that the vehicle computing device can change the state of the additional device responsive to the utterance without requesting data from the server comprises: determining that the local grammar of the vehicle computing device includes one or more rules that define changing the state of the additional device based on the one or more terms of the utterance (fig. 1; The standard grammar 135 includes data to allow the voice interface 134 to match spoken input to words and phrases that are defined by rules in the standard grammar 135. The standard grammar 135 can be designed to recognize a predefined set of words or phrases. A more complex standard grammar 135 can be designed to recognize and organize semantic content from a variety of user utterances…, para. [0021]; if the grammar analyzer 176 identified commands in multiple custom grammars 174 that have the same name (and that perform the same or at least a subset of the same features), then the grammar analyzer 176 may identify this set of commands as being a candidate for inclusion in a revised standard grammar 135′, para. [0055]-[0057]).
            Per Claim 10, Van Hoecke discloses the method of claim 1, wherein the additional device comprises one of: a speaker, a headset, a thermostat, an air conditioner, or a window (para. [0021]).
         Per Claim 11, Van Hoecke discloses a system comprising: 
             one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations (para. [0017]; para. [0029]) comprising:
            receiving, by a vehicle computing device of a vehicle, an utterance of one of more terms provided by a user and received by the vehicle computing device while the vehicle computing device is connected to a network, wherein the utterance comprises a user request to change a state of an additional device that is controlled by a control system of the vehicle (fig. 1; para. [0017]]; The computing platform 104 may be provided with various features allowing the vehicle occupants to interface with the computing platform 104…, [0018]; The voice interface 134 may support speech recognition from audio received via the microphone…, para. [0020]; The standard grammar 135 includes data to allow the voice interface 134 to match spoken input to words and phrases that are defined by rules in the standard grammar 135… the standard grammar 135 may include commands to control other functionality of the vehicle 102, such as “open windows,” “headlights on,” or “tune to radio preset three.”…, para. [0021]; para. [0028]);  
             providing, by the vehicle computing device, data representing the utterance to a server using the network (para. [0020]; para. [0028]);
              based on determining, by the server, that the vehicle computing device can change the state of the additional device responsive to the utterance without requesting data from the server: providing, by the server, an update to a grammar stored locally on the vehicle computing device, wherein the update is generated based on the data representing the utterance, wherein providing the update causes the grammar stored locally on the vehicle computing device to associate the one or more terms of the utterance with one or more rules stored locally on the vehicle computing device, the one or more rules being associated with changing the state of the additional device (fig. 1; The standard grammar 135 includes data to allow the voice interface 134 to match spoken input to words and phrases that are defined by rules in the standard grammar 135. The standard grammar 135 can be designed to recognize a predefined set of words or phrases. A more complex standard grammar 135 can be designed to recognize and organize semantic content from a variety of user utterances…, para. [0021]; if the grammar analyzer 176 identified commands in multiple custom grammars 174 that have the same name (and that perform the same or at least a subset of the same features), then the grammar analyzer 176 may identify this set of commands as being a candidate for inclusion in a revised standard grammar 135′, para. [0055]-[0057]), and 
          subsequent to the vehicle computing device receiving the update to the grammar stored locally on the vehicle computing device: receiving, by the vehicle computing device, a second utterance provided by the user, wherein the second utterance corresponds to a second user request to change the state of the additional device that is controlled by the control system of the vehicle (para. [0032]; para. [0063]; the telematics server 162 sends an update to the vehicle 102 including the updated standard grammar 135′. In an example, the telematics server 162 serves the standard grammar 135′ as a software update to the vehicles 102 to allow the vehicles 102 to automatically utilize the additional commands..., para. [0071]);  
            determining, by the vehicle computing device and based on the update to the grammar stored locally of the vehicle, that the vehicle computing device can change the state of the additional device without requesting data from the server (the standard grammar 135 may include commands to control other functionality of the vehicle 102, such as “open windows,” “headlights on,” or “tune to radio preset three.”…, para. [0021]; the telematics server 162 sends an update to the vehicle 102 including the updated standard grammar 135′. In an example, the telematics server 162 serves the standard grammar 135′ as a software update to the vehicles 102 to allow the vehicles 102 to automatically utilize the additional commands..., para. [0071]); and 
            initiating, by the vehicle computing device, the changing of the state of the additional device (the standard grammar 135 may include commands to control other functionality of the vehicle 102, such as “open windows,” “headlights on,” or “tune to radio preset three.”…, para. [0021]; para. [0057]; para. [0071]).
           Per Claim 12, Van Hoecke discloses the system of claim 11, wherein providing, by the server, the update to the grammar stored locally on the vehicle computing device includes providing the one or more terms to the first user device (para. [0021]; para. [0056]-[0057]).
           Per Claim 14, Van Hoecke discloses the system of claim 11, the operations further comprising: generating, by the server, a data object that, when executed, causes the vehicle computing device to initiate changing the state of the additional device responsive to the utterance (para. [0021]; the additional commands that are not included in the standard grammar 135 may accordingly be added by the grammar analyzer 176 to the standard grammar 135 to create the standard grammar 135′. The telematics server 162 then serve the standard grammar 135′ as a software update to the vehicles 102 to allow the vehicles 102 to automatically utilize the additional commands, para. [0057]; additional commands as data object).
          Per Claim 15, Van Hoecke discloses the system of claim 14, wherein providing, by the server, the update to the grammar stored locally on the vehicle computing device further comprises providing the generated data object to the vehicle computing device (fig. 1; para. [0057]).
          Per Claim 16, Van Hoecke discloses the system of claim 11, wherein the update to the grammar enables the vehicle computing device to execute a data object that initiates changing the state of the additional device in response to subsequently receiving the second utterance, and without requesting information from the server (para. [0021]; para. [0032]; para. [0063]; para. [0070]-[0071]).
          Per Claim 17, Van Hoecke discloses the system of claim 11, wherein determining, by the server, that the vehicle computing device can change the state of the additional device responsive to the utterance without requesting data from the server comprises: determining that the vehicle computing device can generate an action comprising a data object that, when executed, causes the vehicle computing device to initiate changing the state of the additional device responsive to receiving a subsequent instance of the utterance (para. [0021]; para. [0032]; para. [0063]; para. [0070]-[0071]).
           Per Claim 18, Van Hoecke discloses the system of claim 11, wherein determining, by the server, that the vehicle computing device can change the state of the additional device responsive to the utterance without requesting data from the server comprises: determining that the local grammar of the vehicle computing device includes one or more rules that define changing the state of the additional device based on the one or more terms of the utterance (fig. 1; The standard grammar 135 includes data to allow the voice interface 134 to match spoken input to words and phrases that are defined by rules in the standard grammar 135. The standard grammar 135 can be designed to recognize a predefined set of words or phrases. A more complex standard grammar 135 can be designed to recognize and organize semantic content from a variety of user utterances…, para. [0021]; if the grammar analyzer 176 identified commands in multiple custom grammars 174 that have the same name (and that perform the same or at least a subset of the same features), then the grammar analyzer 176 may identify this set of commands as being a candidate for inclusion in a revised standard grammar 135′, para. [0055]-[0057]).
           Per Claim 20, Van Hoecke discloses the system of claim 11, wherein the additional device comprises one of: a speaker, a headset, a thermostat, an air conditioner, or a window (para. [0021]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.    Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Van Hoecke in view of Kim et al US PGPUB 2018/0174580 A1 (“Kim”)
           Per Claim 3, Van Hoecke discloses the method of claim 2, 
              Van Hoecke does not explicitly disclose associating the one or more terms with a predetermined time period, wherein the predetermined time period indicates a maximum period of time the one or more terms will be included in the grammar absent receiving a subsequent utterance of the one or more terms by a user to change the state of the additional device
               However, this feature is taught by Kim (para. [0093]; After the use period of the predictive speech recognition model is expired, the speech recognition apparatus 200 may delete or deactivate the predictive speech recognition model…, para. [0117]; The domain of the predictive language model may indicate a range of words attempted to be recognized by the speech recognition apparatus 200 using the predictive language model, para. [0145]; para. [0170]-[0172])
              It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Kim with the method of Van Hoecke in arriving at “associating the one or more terms with a predetermined time period, wherein the predetermined time period indicates a maximum period of time the one or more terms will be included in the grammar absent receiving a subsequent utterance of the one or more terms by a user to change the state of the additional device”, because such combination would have resulted in maintaining efficient speech recognition (Kim, para. [0011])
           Per Claim 13, Van Hoecke discloses the system of claim 12, 
              Van Hoecke does not explicitly disclose the operations further comprising: associating the one or more terms with a predetermined time period, wherein the predetermined time period indicates a maximum period of time the one or more terms will be included in the grammar absent receiving a subsequent utterance of the one or more terms by a user to change the state of the additional device
          However, this feature is taught by Kim (para. [0093]; After the use period of the predictive speech recognition model is expired, the speech recognition apparatus 200 may delete or deactivate the predictive speech recognition model…, para. [0117]; The domain of the predictive language model may indicate a range of words attempted to be recognized by the speech recognition apparatus 200 using the predictive language model, para. [0145]; para. [0170]-[0172])
          It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Kim with the method of Van Hoecke in arriving at “the operations further comprising: associating the one or more terms with a predetermined time period, wherein the predetermined time period indicates a maximum period of time the one or more terms will be included in the grammar absent receiving a subsequent utterance of the one or more terms by a user to change the state of the additional device”, because such combination would have resulted in maintaining efficient speech recognition (Kim, para. [0011]).

2.        Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Van Hoecke in view of Stottlemyer US PGPUB 2016/0269524 A1 (“Stottlemyer” - IDS)
            Per Claim 9, Van Hoecke discloses the method of claim 1, 
              Van Hoecke does not explicitly disclose identifying, by the server, a user profile that is associated with the vehicle computing device, identifying, by the server and based on the user profile, a second computing device that is registered to a user of the vehicle computing device or providing, by the server, an update to an additional grammar stored locally on the second computing device based on the one or more terms
             However, these features are taught by Stottlemyer:
             identifying, by the server, a user profile that is associated with the vehicle computing device (para. [0031]; para. [0056]);
             identifying, by the server and based on the user profile, a second computing device that is registered to a user of the vehicle computing device (para. [0031]; para. [0044]; para. [0056]) and 
            providing, by the server, an update to an additional grammar stored locally on the second computing device based on the one or more terms (para. [0031]; para. [0044]; para. [0056])
            It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Stottlemyer with the method of Van Hoecke in arriving at “identifying, by the server, a user profile that is associated with the vehicle computing device, identifying, by the server and based on the user profile, a second computing device that is registered to a user of the vehicle computing device and providing, by the server, an update to an additional grammar stored locally on the second computing device based on the one or more terms”, because such combination would have resulted in Improving voice recognition rates for a specific user (Stottlemyer, para. [0031]-[0032]).
          Per Claim 19, Van Hoecke discloses the system of claim 11, 
              Van Hoecke does not explicitly disclose the operations further comprising: identifying, by the server, a user profile that is associated with the vehicle computing device, identifying, by the server and based on the user profile, a second computing device that is registered to a user of the vehicle computing device or providing, by the server, an update to an additional grammar stored locally on the second computing device based on the one or more terms
            However, these features are taught by Stottlemyer:
            the operations further comprising: identifying, by the server, a user profile that is associated with the vehicle computing device (para. [0031]; para. [0056]);
           identifying, by the server and based on the user profile, a second computing device that is registered to a user of the vehicle computing device (para. [0031]; para. [0044]; para. [0056]) and 
           providing, by the server, an update to an additional grammar stored locally on the second computing device based on the one or more terms (para. [0031]; para. [0044]; para. [0056])
          It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Stottlemyer with the system of Van Hoecke in arriving at “identifying, by the server, a user profile that is associated with the vehicle computing device, identifying, by the server and based on the user profile, a second computing device that is registered to a user of the vehicle computing device and providing, by the server, an update to an additional grammar stored locally on the second computing device based on the one or more terms”, because such combination would have resulted in Improving voice recognition rates for a specific user (Stottlemyer, para. [0031]-[0032])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658